Foweer, J.
(dissenting). So far as the decision of the court reverses the judgment of the circuit court and directs dismissal of the instant complaint I concur. But I dissent from the rulings of the court that sub. (8a) of sec. 49.03, Stats., hereinafter referred to as “(8a),” is constitutional. The ground upon which the reversal is based renders it unnecessary in this case to say anything about conferring of judicial power upon the Industrial Commission, but if anything is said upon that subject it should be held that (8a) is void because it confers such power.
The contention of the appellant upon that subject is that (8a) confers judicial power upon the Industrial Commission contrary to sec. 2, art. VII, of the state constitution which vests such power in “a supreme court, circuit courts, courts of probate, and in justices of the peace” and such other municipal and inferior courts as the- legislature shall establish. As stated in the majority opinion herein, “this court has repeatedly held that the judicial power vested by [this section of] the constitution in the courts cannot be exercised by administrative or executive agencies,” citing Klein v. Barry, 182 Wis. 255, 196 N. W. 457. The Industrial Commission is an “executive or administrative agency.” Whether (8a) confers upon it the exercise of “the judicial power” depends on the facts involved and certain statutes.
The facts briefly stated are: The village of Cedar Grove pursuant to sec. 49.03, Stats., furnished aid to Elerbert Prange as a “transient pauper.” Prange was at the time residing in Cedar Grove, but represented his legal settlement as *197in the town of Holland. The village applied for reimbursement from the county of Sheboygan wherein the village and town are located. The county did not pay the claim. The village thereupon began a proceeding before the Industrial Commission against the county and town under (8a) tO' recover the amount of its disbursement. The commission made what it designated a “determination” that the secretary of state should “collect from the town of Holland as a state special tax” $981, the amount of the disbursement, and remit the amount to the village. The circuit court affirmed the action of the commission.
The statutes involved are the poor laws, and so far as material here may be stated as follows: Sec. 49.01 provides that every “town, village and city shall relieve and support all poor and indigent persons lawfully settled therein whenever they shall stand in need,” except as otherwise provided by statute. The exceptions are here immaterial.
Sec. 49.02 lays down the rules for determining where a poor person’s legal" settlement is. What these are is beside the question of conferring of judicial power.
Sec. 49.03 provides for “local relief of transient paupers,” and it is this section that is here involved. Subs. (1) to (7), inclusive, stand now as they stood when (8a) was enacted in 1935. Sub. (1) provides that when a person being in a town, village, or city, and not having a legal settlement therein, shall be in need of relief as a poor person, and shall be without money or property with which to procure it, and shall make a sworn statement as to his legal settlement, the town or village board or the city council shall provide such assistance as it “shall deem just and necessary.”
Sub. (2) makes expenses so incurred a charge against the county, requires that the expenditures shall be audited by the county board and paid from the county treasury, and provides that the amount may be collected by the county from *198the town, village, or city wherein the person aided has his legal settlement if within the county, and if not from the county wherein he has it, and in the latter case the county reimbursing the amount may recover it from the local unit therein where the person aided has his legal settlement.
By subs. (3) and (4) notices are to be given to the municipality where the person’s legal settlement is. Sub. (6) provides that when a local municipality shall deny a claim made by the county it shall give notice to> the county clerk, and sub. (7) that when a county clerk shall receive such notice he shall notify the district attorney who shall “institute an action in the name of the county, for the recovery of so much of said claim as shall have been disallowed.” Thus sec. 49.03 stood when (8a) was enacted, and it so stands now as to the administration of the poor laws.
Prior to the enactment of (8a) the procedure on denial of liability by the municipality where the person aided claimed his legal settlement was for the district attorney of the county to bring an action at law by the county against the town in a court having jurisdiction. Par. (a) of (8a) provides that “such action shall be commenced before the industrial commission which is hereby given the jurisdiction ... to hear, try and determine such claims and render decisions thereon between counties and between counties and other municipalities.” The subsection provides in par. (c) for an appeal to the circuit court. The subsection further provides in par. (d) that if the decision of the commission is affirmed by the court, or if there is no appeal, the “amount determined to be owing by a county or municipality shall be certified by the commis-mission to the secretary of state,” and that this sum shall be collected by him “as are other special state charges against counties and municipalities,” and that he remit the amount to the “prevailing county or municipality.”
Of (8a) the opinion of the court says that it uses “language applicable only to courts having full judicial powers . . . *199which if given its literal meaning would constitute the Industrial Commission a glorified court of illimitable jurisdiction in matters relating to relief.’' With this statement I agree. I think we should take (8a) as it reads and give it effect according to its plain terms. That by it the legislature intended to confer judicial powers, and it was considered by them as conferring such powers, seems to me manifest from the portion of it above quoted. It is also manifest from the language of its par. (b) : “Laws on pleadings, procedure, and evidence shall govern unless inapplicable and counterclaims may be heard and disposed of in the principal action.” This is also manifest from the closing clause of its par. (c) : “Costs . . . shall be adjudged against the losing party.” The provision that “procedure and evidence shall govern” indicates clearly that the commission shall act as a court rather than as it acts in workmen’s compensation cases. The procedure in such cases is altogether different from that of courts, and the commission in such cases receives statements and documents as evidence that are incompetent in court trials. The provision for trial of counterclaims also indicates conferring of judicial power. The opinion of the court passes this by saying in effect that it is inconceivable how one unit of municipal government can have a counterclaim against another and holds that the provision for trial of counterclaims is “mere surplusage” and should be “disregarded.” The opinion concedes that in poor-relief cases one municipal unit may have an offset against the other, but that an offset is something different from a counterclaim. But counterclaims include offsets. They are more often interposed as counterclaims than set up by independent action in equity. It is held in State ex rel. McCurdy v. Tappan, 29 Wis. 664; that the imposition of costs is a judicial function, and that it can only be conferred upon courts as distinguished from commissions.
Ordinarily acts of legislatures are taken as meaning what they say when what they say is definite and certain. Con*200struction of a statute is resorted to only when its language is ambiguous, indefinite, and uncertain. There is nothing ambiguous, indefinite, or uncertain in (8a).
The opinion of the court argues that judicial power is not conferred by (8a) because exercise of judicial power implies entry of a judgment, and (8a) does not provide for entry of a judgment by the Industrial Commission. It does not use the term “judgment” except in its par. (c), but it uses the term “decision.” But a judgment is a judgment even though it be denominated a “decision.” The commission “determines” and “decides” what or whether anything is owing by the town to the county. A decision that Town A shall pay a stated amount to County B is a judgment that it shall so pay. True, it is not enforceable by an execution issued by the commission, but it is nevertheless a judgment. It is a judgment just as the judgment of a court in mandamus proceedings is a judgment. It is in effect a judgment in mandamus commanding the secretary of state to collect the sum the commission “determines” and “decides” is due. That the legislature used the term “decision” as meaning judgment is shown from the provision of par. (c) referring to the powers of the circuit court “in confirming or setting aside the judgment of the commission.”
The opinion of the court states that the only questions committed to the Industrial Commission to decide are “those relating to the status and place of settlement of the person furnished relief.” This is not correct. Sec. 49.03 (7), Stats., expressly declares that when a claim of a county against a town shall be disallowed, the district attorney of the county shall “institute an action in the name of the county, for the recovery of so much of said claim as shall have been disallowed.” Thus determination of an amount less than the entire amount claimed was authorized in the action at law that existed on enactment of (8a). That covered questions of *201fraud, bad faith, and excessive allowance through mistake or what not. Those questions were determinable in the action brought by the district attorney in a court. (8a) directs in par. (a) that “such action” shall be commenced before the commission which is given the “jurisdiction and power and duty to hear, try and determine such claims and render decisions thereon.” Thus, as questions of fraud, bad faith, mistake, etc., were determinable in the action at law that lay before enactment of (8a), and as “such actions” are now turned over to the Industrial Commission to “hear, try and determine,” the Industrial Commission is by the terms of the act empowered to hear, try, and determine questions of fraud, bad faith, mistake, etc.; just as the court determined them before the actions were turned over to the commission. The point is not, as stated in effect in the opinion of. the court, that when questions of fraud, bad faith, mistake, etc., are involved protection against them lies in resorting to a suit in equity, but that these questions may by the terms of the act be tried by the Industrial Commission, because all that was decided in the action at law when (8a) was enacted is now committed to the commission for trial.
The opinion also states that the only questions committed to the commission to determine are: “First, Was the person furnished relief a poor person? And, second, Where did the poor person have his legal settlement?” This, as above stated, is not true, but if it were, what of it? The function of courts is to determine questions of ultimate fact and then determine and direct what payments shall be made in view of those facts. That is precisely what the Industrial Commission does in proceedings before it under the poor law, and in so doing it is functioning as a court.
I do not dispute that judicial power can in proper cases be exercised by boards, commissions, and administrative bodies, whatever called. It is so exercised to greater or less degree *202by a multitude of boards and commissions. Commissions, so-called, are of comparatively recent origin, but boards of various kinds have exercised judicial po-wer ever since the constitution of the state was adopted. Boards of review in taxation matters may be referred to as an example. Such boards in affirming or changing the assessments of property exercise the same kind of power that courts exercise in determining the value of property in cases coming before them for adjudication. This is judicial power. The power thus exercised by boards and commissions is often referred to as quasi judicial, but it is judicial power regardless of what it may be called.
But there is a clear and distinguishing difference between the judicial power exercised by boards and commissions and that exercised by the courts. Courts proceed to hear, try, and determine all sorts of cases at law and equity that are brought before them. The administrative boards and commissions, however, are limited in their exercise of judicial power to the exercise of such as is incidental to their administration of the particular statutes the legislature has given them to administer. The public service commission can exercise such judicial power as it is necessary for it to exercise in order to enable it to administer the statutes, administration of which has been conferred upon it. So of all commissions and boards. But for them to exercise judicial power the statutes must give them a statute to administer, and their exercise of such power is limited to what is incidental and reasonably necessary to the proper and efficient administration of the statutes that are committed to them for administration. The commission has nothing to1 do with the execution of the poor laws. The poor laws are administered locally by the officers of the several towns, villages, cities, and counties. The commission does not come into the picture until the local officers have concluded their administration of the poor laws, and the local municipality claimed to be liable has denied lia*203bility for the relief furnished. When liability has been denied by the local unit of government claimed to be liable, then action must be commenced by the county to< recover the amount claimed. This invokes the exercise of judicial power only. It does not require the exercise of any administrative power whatever. Before the enactments of (8a) that power was exercised by the courts just as every other cause of action for the recovery of money by one municipality from another has always been exercised. (8a) takes the trial of that action away from the courts and places it with the commission, when the trial of that action or'the collection of the claim involved is not incidental to any administrative power the commission possesses. This cannot constitutionally be done, as it would make the commission a court in this class of cases, nothing less and nothing else.
In support of the proposition next-above stated, I refer to the pronouncement of the New Hampshire supreme court in the Opinion of the Justices, 87 N. H. 492, 493, 179 Atl. 344, 110 A. L. R. 819, given to the legislature of that state on its request, under provisions of the constitution of that state authorizing such request by the legislature and requiring compliance by the court. The act submitted proposed a commission “intended to be an executive .[administrative] tribunal, and not a court within the judiciary department of the state government.” It proposed “tó confer upon the commission power to adjudicate certain disputes of a legal character between individuals.” After adverting to the constitutional separation of powers into executive, legislative, and judicial provided by the New Hampshire constitution, which is provided for in our own constitution also, and its implied requirement that the executive and judicial departments must refrain from exercising power the exercise of which belongs to the other, the opinion goes on to say:
“It is consistent with the constitution that executive officers should be vested with some judicial power. It is not *204only convenient but necessary that it be given, in order that government may function. But it must be power needed to enable them to- perform their executive duties. It may not be given them merely because it is thought that efficiency and convenience in the administration of a statute will be promoted thereby. ‘The government has no need of action in violation of the constitution.’ Goodrich Falls Co. v. Howard, 86 N. H. 512, 521, 171 Atl. 761, 766.
“In the connection between the departments some overlapping is permissible, and there is a region of authority, alternative and concurrent, the boundaries of which are fixed by no final rule. As a rule which meets most situations, when an executive board has regulatory functions, it may hear and determine controversies which are incidental thereto, but if the duty is primarily to decide questions of legal right between private parties, the function belongs to the judiciary. Courts of justice, in their popular sense, may not be set up and established in the executive organization. They pertain exclusively to the branch of the judiciary.”
The court advised that the statute proposed would be unconstitutional for conferring judicial power.
The opinion in the New Hampshire court is the only one in the books directly laying down the rule that administrative boards are limited to' the exercise of such judicial powers as are incidental to administration of the statutes committed to them to administer, but the proposition is inferentially supported by what is said in Crowell v. Benson, 285 U. S. 22, 52 Sup. Ct. 285, 76 L. Ed. 598, in course of discussion whether judicial review is essential to “due process.” It is there said that the legislature may confer upon administrative boards the power to determine all facts, determination of which is essential to the proper administration of the statute the legislature has given them to administer, but this does not imply that there is “no limitation of their use, and that the congress could completely oust the courts of all determinations of fact by vesting the authority to make them with finality in its own instrumentalities or in the executive department. That would *205be to sap the judicial power as it exists under the federal constitution, and to establish a government of a bureaucratic character alien to our system, wherever fundamental rights depend, as not infrequently they do depend, upon the facts, and finality as to facts becomes in effect finality in law.” Page 57. The question is one "of the appropriate maintenance of the federal judicial power in requiring the observance of constitutional restrictions. [Separation of power into legislative, executive, and judicial.] It is the question whether the congress may substitute for constitutional courts, in which the judicial power of the United States is vested, an administrative agency . . . for the final determination of the existence of the facts upon which the enforcement of the constitutional rights of the citizen depend.” Page 56. The statements in the Crowell Case, supra, as to the “appropriate maintenance of judicial power” are based on the division of governmental power under the United States constitution into legislative, executive, and judicial. The same division is made by the state constitution. Thus what is above quoted from the Crowell Case is applicable to enactments of the state legislature.
I have been unable to find any case in the books where the trial of a lawsuit has been committed to an administrative agency of the executive branch of the government. That this has been attempted by (8a) seems to me too plain for argument. Nor have I been able to find in the books a case where the determination of facts essential to constitute a cause of action if the case, were in court has been submitted to any officer, board, or commission for determination, except when the officer, board, or commission was administering the statute under which the determination had to- be made. In both the opinion of the court and the dissenting opinion in the Crowell Case, supra, wherein a multitude of decisions are cited, every decision cited involved and every statement made referred to a decision by administrative officers, boards, or *206commissions administering a statute, and the determination of the questions involved was essential to proper administration of the statute being administered. Although decisions by administrative tribunals have been in fashion for many years, some of them for forty or fifty years, this is the first time, I believe, where attempt has been made to submit to an administrative officer, board, or commission a question of fact for determination except as such administration was connected with the administration of a statute being administered.
In my opinion the case of State ex rel. McCurdy v. Tappan, supra, sustains the view of judicial power above stated. The case was mandamus to compel the clerk of the town of Oshkosh to enter upon the rolls of the town a tax, as required by the terms of an act of the legislature, to' pay a soldiers’ bounty, when the town had not voted to pay soldiers’ bounty, as the statute of the state authorized towns to do. The act was plainly unconstitutional for other reasons, as the court had decided before reaching the question of the conferring of judicial power. The act also provided for inserting the costs and expenses incurred by the relator in previous attempts to collect the bounty, and vested in the circuit judge the power to determine the amount of these costs and expenses and certify the total to the town clerk for insertion in the tax roll. The court considered whether the constitutional provision conferring judicial power upon the courts rendered the act of the legislature involved unconstitutional. In passing upon this question the opinion states (p. 684) :
“The town of Oshkosh has steadily and constantly denied its liability to pay any part of the claim of the relator. The power to decide whether the town is under any legal obligation to' pay the same or any portion thereof is vested by the constitution exclusively in the courts. The constitutional provision in that behalf, by necessary implication excludes the legislative or executive branches of the state government *207from the exercise of judicial powers. These powers must be exercised by the courts alone, and any act which by its terms confers them upon any officer or person or other tribunal, is absolutely void.”
The doctrine of the above quotation was inferentially approved in State ex rel. Brown County v. Myers, 52 Wis. 628, 631, 9 N. W. 777.
It is not without bearing upon the proposition that (8a) attempts to confer judicial power that this court recently said in Milwaukee County v. Industrial Comm. (1938) 228 Wis. 94, 279 N. W. 655, that (8a) vests in the Industrial Commission “a purely judicial function.” That statement was deliberately made and expressed, I believe, the deliberate opinion then entertained by every member of the court. I then understood the statement to mean and now understand it to mean that (8a) confers such judicial powers as can only be exercised by courts.
I see no inconsistency between anything either said or decided in any case cited in the opinion of the court herein and the proposition that an administrative body can exercise no judicial power except such as is incidental to the administration of a statute given to it by the legislature to administer and such as is reasonably necessary to the proper administration of that statute. The case of Forest County v. Langlade County, 76 Wis. 605, 45 N. W. 598, is most strongly relied on. The commissioners in that case were administering a statute expressly given them to administer by the legislature. It is a far reach from that case wherein a statute was given a commission to administer that involved only a single matter, to the instant attempt to confer power on the Industrial Commission to hear, try, and determine the multitude of actions that have arisen under the poor laws during the prevalent economic depression. It is stated in the opinion of the court that “no individual rights are involved, either directly or *208remotely, and the constitutional guaranties as to individual rights for that reason have no application.” No authorities are cited to this proposition, and I have found none so holding. The Forest County Case, supra, does not so hold. It only throws out the inquiry whether such may not be the case. I do not assent to that proposition. The constitutional guaranties applicable to individuals under the Fourteenth amendment apply to corporations. A town or a village or a city is a corporation. It is my understanding that when a claim is made against one municipality by another based upon a statute the municipality has the same right to^ insist on observance of constitutional guaranties that it has when a statutory claim is made against it by an individual, as in the town of Oshkosh Case, supra. If not, why not? Or has a town no constitutional rights in any case? I do not understand the opinion of the court herein so to imply. The implication rather is that a town has constitutional rights against individuals making claims against it based upon a statute.
It is urged in some of the briefs that the conferring of the judicial power on the commission by the statute was proper as incidental to administration of the relief funds given to the state by the federal government, and the funds raised under several state tax statutes to be devoted to relief, fifty per cent of it to local relief. In doing this the commission was not administering the poor laws comprised in ch. 49, Stats., or any part of them. It was only distributing relief funds having no relation to or connection with the administration of those laws. I consider this too slender a thread to support the exercise of judicial power that (8a) purports to confer. I may say further that the distribution of those funds has been taken away from the Industrial Commission by executive order, as shown by the files in the secretary of state’s office of which we may take judicial notice. The commission not only has nothing to do with the administration of the poor *209laws, but it has nothing to do with the distribution of federal or state relief funds. There is not now even the slender thread above referred to upon which to hang the commission’s exercise of judicial power.